   Case: 1:17-md-02804-DAP Doc #: 3152 Filed: 02/05/20 1 of 5. PageID #: 488324



                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                                            MDL No. 2804


                                         TRANSFER ORDER


       Before the Panel:* Plaintiffs in 22 actions move under Panel Rule 7.1 to vacate the orders
conditionally transferring their respective actions listed on Schedule A to MDL No. 2804. Various
defendants1 oppose the motions.

         After considering the arguments of counsel, we find these actions involve common questions of
fact with the actions previously transferred to MDL No. 2804, and that transfer under 28 U.S.C. § 1407
will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
litigation. Moreover, transfer is warranted for the reasons set forth in our order directing centralization.
In that order, we held that the Northern District of Ohio was an appropriate Section 1407 forum for
actions sharing factual questions regarding the allegedly improper marketing and distribution of various
prescription opiate medications into states, cities, and towns across the country. See In re Nat’l
Prescription Opiate Litig., 290 F. Supp.3d 1375, 1378-79 (J.P.M.L. 2017).

        Despite some variances among the actions before us, they share a factual core with the MDL
actions: the manufacturer and distributor defendants’ alleged knowledge of and conduct regarding the



    *
     Judges Ellen Segal Huvelle and Nathaniel M. Gorton did not participate in the decision of this
 matter.
   1
      Amerisourcebergen Corp. and Amerisourcebergen Drug Corp.; Cardinal Health, Inc., Cardinal
 Health 110, LLC, Cardinal Health 100, Inc., Cardinal Health 107, LLC, Cardinal Health 108, LLC,
 Cardinal Health 110, LLC, Cardinal Health 121, LLC, Cardinal Health 122, LLC, Cardinal Health
 128, LLC, Cardinal Health 132, LLC, Cardinal Health 200, LLC, Cardinal Health 5, LLC, Cardinal
 Health Pharmacy Services, LLC; McKesson Corp. (distributor defendants); Actavis Elizabeth, LLC,
 Actavis Kadian LLC, Actavis Laboratories FL, Inc., Actavis Laboratories UT, Inc., Actavis Mid
 Atlantic, LLC, Actavis Pharma, Inc., Actavis South Atlantic LLC, Actavis Totowa LLC, Actavis,
 LLC, Actavis Pharma, Inc.; Allergan Finance LLC, Allergan Sales, LLC, Allergan USA, Inc.,
 Cephalon, Inc.; Endo Health Solutions Inc., Endo Pharmaceuticals, Inc.; Janssen Pharmaceutica,
 Inc.; Janssen Pharmaceuticals Inc.; Johnson & Johnson; Mallinckrodt plc, Mallinckrodt LLC,
 Ortho-McNeil-Jansenn Pharmaceuticals, Inc.; Par Pharmaceuticals, Inc., Par Pharmaceutical
 Companies, Inc.; SpecGx LLC; Teva Pharmaceutical Industries Ltd.;. Teva Pharmaceuticals USA,
 Inc.; Watson Laboratories, Inc. and Watson Pharma, Inc.; and Warner Chilcott Company, LLC
 (manufacturing defendants); and CVS Health Corp.
   Case: 1:17-md-02804-DAP Doc #: 3152 Filed: 02/05/20 2 of 5. PageID #: 488325



                                                    -2-

diversion of these prescription opiates, as well as the manufacturers’ allegedly improper marketing of
the drugs. See id. The actions therefore fall within the MDL’s ambit.

         The plaintiffs opposing transfer in twenty actions argue principally that federal jurisdiction is
lacking over their cases. But opposition to transfer based on a jurisdictional challenge is insufficient to
warrant vacating conditional transfer of factually related cases.2 Several plaintiffs also argue that
including their actions in this large MDL will cause them inconvenience and delay the progress of their
actions. Given the undisputed factual overlap with the MDL proceedings, transfer is justified in order
to facilitate the efficient conduct of the litigation as a whole. See In re Watson Fentanyl Patch Prods.
Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012) (“[W]e look to the overall convenience of
the parties and witnesses, not just those of a single plaintiff or defendant in isolation.”).

        Plaintiff in the Southern District of West Virginia Harris action, an individual action for personal
injuries brought by a minor who was born addicted to opiates, opposes transfer by arguing that Harris
is unique. But we have transferred to the MDL several similar actions that involve infants suffering from
Neonatal Abstinence Syndrome (NAS). Moreover, we denied a motion to create a separate MDL for
NAS infants in December 2018 in favor of transferring such cases to the MDL. See In re Infants Born
Opioid-Dependent Prod. Liab. Litig., 350 F. Supp. 3d 1377, 1378–79 (J.P.M.L. 2018) (“The identity of
[NAS infant] plaintiffs and their unique damages – which plaintiffs and amici assert include the need for
a medical monitoring trust that funds prolonged, multidisciplinary care – do indeed differentiate these
cases from those brought by the cities, counties and states that comprise the bulk of MDL No. 2804. But
these differences among claims and requested relief, in our opinion, do not justify the creation of a new
MDL.”). That Harris is a personal injury action and not a class action like other NAS infant cases also
should not preclude transfer. We have transferred other personal injury actions to the MDL because they
share common factual assertions about marketing and distribution of prescription opiates with the class
actions in the MDL.

        Plaintiff in the Middle District of Tennessee Rhodes action also asserts that his case is unique and
should be excluded from the MDL. Rhodes is a putative multistate class action for indirect consumer
losses in the purchase of prescription opiates. Plaintiffs who purchased opiates using a valid prescription
claim they would not have absent the manufacturer defendants’ alleged misrepresentations about the
addiction risks of the drugs. Numerous MDL plaintiffs base their complaints on alleged manufacturer
misrepresentations as to these risks. Where, as here, “common factual issues exist, . . . the presence of
different legal theories among the subject actions is not a bar to centralization.” In re: Bank of New York
Mellon Corp. Foreign Exch. Transactions Litig., 857 F. Supp. 2d 1371, 1372 (J.P.M.L. 2012). Should
the need arise, the transferee judge can accommodate any unique discovery needs that this case presents.




    2
      See, e.g., In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
 48 (J.P.M.L. 2001).
   Case: 1:17-md-02804-DAP Doc #: 3152 Filed: 02/05/20 3 of 5. PageID #: 488326



                                                  -3-

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A. Polster
for inclusion in the coordinated or consolidated pretrial proceedings.


                                      PANEL ON MULTIDISTRICT LITIGATION




                                                        Karen K. Caldwell
                                                              Chair

                                     R. David Proctor                   Catherine D. Perry
                                     Matthew F. Kennelly                David C. Norton
  Case: 1:17-md-02804-DAP Doc #: 3152 Filed: 02/05/20 4 of 5. PageID #: 488327



IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                       MDL No. 2804


                                       SCHEDULE A

           Central District of California

     COUNTY OF ALAMEDA, ET AL. v. RICHARD S. SACKLER, ET AL.,
         C.A. No. 8:19!02154

           District of Delaware

     CITY OF DOVER, ET AL. v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:19!01749

           Eastern District of Kentucky

     CITY OF HENDERSON v. PURDUE PHARMA L.P., ET AL., C.A. No. 3:19!67
     HARDIN COUNTY FISCAL COURT, ET AL. v. PURDUE PHARMA L.P.,
           ET AL., C.A. No. 3:19!68

           Western District of Kentucky

     BOWLING GREEN!WARREN COUNTY COMMUNITY HOSPITAL CORPORATION, ET
         AL. v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:19!148

           District of Maryland

     THE COUNTY COMMISSIONER OF CARROLL COUNTY, MARYLAND v.
          ALLERGAN PLC, ET AL., C.A. No. 1:19!03254

           Eastern District of Missouri

     CAMDEN COUNTY v. WILLIAMS, ET AL., C.A. No. 4:19!02930
     LINCOLN COUNTY v. SACKLER, ET AL., C.A. No. 4:19!02953

           Southern District of Ohio

     THE COUNTY OF FAYETTE, OHIO, ET AL. v. PURDUE PHARMA L.P., ET AL., C.A. No.
          2:19!04347

           Eastern District of Oklahoma

     LEFLORE COUNTY BOARD OF COUNTY COMMISSIONERS v. PURDUE PHARMA LP,
          ET AL., C.A. No. 6:19!00362
Case: 1:17-md-02804-DAP Doc #: 3152 Filed: 02/05/20 5 of 5. PageID #: 488328



                                            - A2 -

         Western District of Oklahoma

   BOARD OF COUNTY COMMISSIONERS OF OKLAHOMA COUNTY v. MCKESSON
       CORPORATION, ET AL., C.A. No. 5:19!00921
   BOARD OF COUNTY COMMISSIONERS OF OKLAHOMA COUNTY v. PURDUE
       PHARMA LP, ET AL., C.A. No. 5:19!00926
   BOARD OF COUNTY COMMISSIONERS OF LOGAN COUNTY v. PURDUE
       PHARMA LP, ET AL., C.A. No. 5:19!00984
   BOARD OF COUNTY COMMISSIONERS OF TEXAS COUNTY v. PURDUE
       PHARMA LP, ET AL., C.A. No. 5:19!00987

         Eastern District of Pennsylvania

   ADAMS COUNTY v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:19!4438

         District of South Carolina

   THE STATE OF SOUTH CAROLINA v. MCKESSON CORPORATION, ET AL.,
        C.A. No. 3:19!02783

         Middle District of Tennessee

   RHODES, ET AL. v. RHODES TECHNOLOGIES, INC., ET AL., C.A. No. 3:19!00885

         Southern District of Texas

   COUNTY OF ANGELINA v. ALLERGAN PLC, ET AL., C.A. No. 4:19!03590
   COUNTY OF BURLESON v. WALMART, INC., ET AL., C.A. No. 4:19!03845

         Western District of Virginia

   AMHERST COUNTY, VIRGINIA v. MALLINCKRODT PLC, ET AL.,
        C.A. No. 6:19!00077
   BOTETOURT COUNTY, VIRGINIA v. MALLINCKRODT PLC, ET AL.,
        C.A. No. 7:19!00759

         Southern District of West Virginia

   HARRIS, ET AL. v. MCKESSON CORPORATION, ET AL., C.A. No. 2:19-707
